Jackson, Chief Justice.
The question on which this case turns is, does a voluntary settlement by a husband on his wife, recorded not within three months from date, as prescribed by statute (Code §1778), but actually recorded before a deed to a purchaser for value by the husband, take or prevail,in preference to the deed for value ? It seems to us that the statute itself answers the question in favor of the voluntary settlement of the husband. It declares that, On failure to re. cord within three months, “ such contract or settlement shall not be of any force or effect against a purchaser or creditor or surety, who, bona fide and without notice, may become such before the actual recording of the same.” It is the actual recording before the purchase that makes the settlement valid against the purchase. It is on the ground doubtless, that such actual recording is in contemplation of law actual notice to the purchaser, and he is charged with that notice. And such seem to be the rulings of this court. 25 Ga., 276; 29 Ib., 405; 20 Ib., 210.
Judgment affirmed.